DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42 are pending.
Claim 25-42 are withdrawn from consideration.
Claims 1-24 are rejected.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a 3D printing apparatus and method for producing a component layer-by-layer, classified in B29C64/393.
II. Claims 25-42, drawn to a 3D printing method to produce a three dimensional part that includes a void, classified in B29C64/205.
The inventions are independent or distinct, each from the other because:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as produce a three dimensional part that includes a void.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention in Group I would require a search in at least B29C64/393 along with a unique text search. The invention in Group II would require a search in at least B29C64/205 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephanie Williamson on April 26, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-42 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (hereinafter “Lin”) (US 2018/0333913 A1).
As to claim 1, Lin teaches an additive manufacturing apparatus, comprising: 
a build surface at least a portion of which is transparent [the build surface comprises an optically transparent window] [Fig. 1] [0061, 0079, 0094-0095]; 
a first material depositor operable to deposit a curable resin to form a deposited resin layer on the build surface [The deposition head may move across the open platform and deposit a film of a viscous liquid over a print window of the open platform. The deposition head may be coupled to a motion stage adjacent to the open platform. The deposition head may have at least one nozzle to dispense at least one liquid (e.g., viscous liquid) over the print window] [Fig. 1] [0084-0086, 0092, 0205, 0213]; 
a stage positioned facing the build surface and configured to hold a stacked arrangement of one or more cured layers of the resin [a build head arranged to move along a direction away from the print window during printing of the at least the portion of the 3D object, the build head is configured to support the at least the portion of the 3D object] [Fig. 1] [0013,0084, 0207-0208]; 
one or more actuators operable to change the relative positions of the build surface and the stage [Fig. 1] [0013, 0084, 0170, 0207-0208];
a radiant energy apparatus positioned adjacent to the build plate opposite to the stage, and operable to generate and project radiant energy on the resin through the build plate in a predetermined pattern [Fig. 1] [0206-0211]; and 
a first sensing device configured to measure the thickness of the deposited resin layer, wherein the at least one first sensing device is configured to generate a signal indicative of the thickness of the deposited resin layer [0018, 0155, 0173, 0225].
As to claim 2, Lin teaches a first thickness adjusting mechanism configured to adjust the thickness of the deposited resin layer in response to the signal [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217].
As to claim 3, Lin teaches the first thickness adjusting mechanism is one of: a suction device and a doctor blade [Fig. 3A-5C] [0082, 0087, 0144-0150].
As to claim 4, Lin teaches a second thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 5, Lin teaches the second thickness adjusting mechanism is positioned downstream of and in series with the first thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 6, Lin teaches the first sensing device is positioned downstream of the first thickness adjusting mechanism [0018, 0154-0157, 0164].
As to claim 7, Lin teaches the first sensing device is positioned upstream of a second thickness adjusting mechanism [0018, 0154-0157, 0164].
As to claim 8, Lin teaches the second thickness adjusting mechanism is positioned upstream of a second sensing device that is configured to measure the thickness of the deposited resin layer [Fig. 3A-5C] [0018, 0154-0157, 0164].
As to claim 9, Lin teaches there is a first and second sensing device and a second thickness adjusting mechanism that is positioned downstream of the second sensing device [Fig. 3A-5C] [0018, 0154-0157, 0164].
As to claim 10, Lin teaches the thickness adjusting mechanism is configured to adjust the thickness of the deposited layer across a width of the deposited layer such that the thickness is maintained approximately equal to a thickness target [0082, 0084, 0106, 0167, 0170, 0211, 0225].
As to claim 11, Lin teaches the deposited layer has a first thickness target and a second thickness target and the first thickness target is different from the second thickness target [0082, 0084, 0167, 0170, 0211].
As to claim 12, Lin teaches the thickness adjusting mechanism is configured to be actuated based on at least one signal indicative of the thickness of the deposited layer at a plurality of points positioned across the width of the deposited layer [0082, 0084, 0167, 0170, 0173, 0211, 0225].
As to claim 13, Lin teaches the plurality of points define a line that is oriented generally perpendicular to the sides of the deposited layer [0082, 0084, 0141-0145, 0167, 0170, 0173, 0211, 0225].
As to claim 14, Lin teaches a method for producing a component layer-by-layer using an additive manufacturing apparatus, comprising the steps of: 
maintaining a thickness of a layer of resin which is radiant-energy-curable at a predetermined thickness [Fig. 1] [0018, 0084-0086, 0092, 0155, 0173, 0206-0211, 0213, 0219, 0225], by the steps of: 
using a first material depositor to deposit the resin to form a deposited resin layer on a build surface, at least a portion of which is transparent [0061, 0079, 0084-0086, 0092, 0094-0095, 0205, 0213]; 
sensing the thickness of the deposited resin layer [0018, 0155, 0173, 0225]; 
adjusting the thickness of the deposited resin layer to define a region of the deposited layer that has a predetermined thickness [0082, 0084, 0106, 0167, 0170, 0211, 0219, 0225]; 
positioning the region of the deposited layer having a predetermined thickness in a build zone [Fig. 1] [0013,0084, 0061, 0079, 0094-0095, 0207-0219]; 
executing a build cycle, including the steps of: 
positioning a stage relative to the build surface so as to define a layer increment in the deposited resin layer [Fig. 1] [0013,0084, 0170, 0207-0208]; 
selectively curing the resin using an application of radiant energy in a specific pattern so as to define the geometry of a cross-sectional layer of the component [Fig. 1] [0206-0211]; 
moving the build surface and the stage relatively apart so as to separate the component from the build surface [Fig. 1] [0013, 0084, 0170, 0206-0208, 0211]; and 
repeating the steps of maintaining the thickness and executing the build cycle, for a plurality of layers until the component is complete [0051, 0056, 0179].
As to claim 15, Lin teaches the step of positioning the region of the deposited layer includes the step of passing another region of the deposited layer having a thickness that is less than the predetermined thickness through the build zone [0082, 0084, 0167, 0170, 0211].
As to claim 16, Lin teaches using a first thickness adjusting mechanism configured to adjust the thickness of the deposited resin layer in response to the sensed thickness in the adjusting the thickness step  [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217].
As to claim 17, Lin teaches the additive manufacturing apparatus includes a second thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 18, Lin teaches the second thickness adjusting mechanism is positioned downstream of and in series with the first thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 19, Lin teaches the step of measuring thickness with a first sensing device that is positioned downstream of the first thickness adjusting mechanism [0018, 0154-0157, 0164].
As to claim 20, Lin teaches the step of utilizing a second device to measure the thickness of the deposited layer wherein the second thickness adjusting mechanism is positioned upstream of the second sensing device [Fig. 3A-5C] [0018, 0154-0157, 0164].
As to claim 21, Lin teaches the step of monitoring a thickness of resin R for a predetermined time after it was deposited [0082, 0084, 0106, 0154-0157, 0164, 0167, 0170, 0211, 0225].
As to claim 24, Lin teaches the step of utilizing the second sensing device to determine the thickness of the deposited resin layer a predetermined time after it was deposited [0082, 0084, 0106, 0154-0157, 0164, 0167, 0170, 0211, 0225].
As to claim 23, Lin teaches the thickness adjusting device is configured to adjust the thickness of the deposited layer across a width of the deposited layer [0082, 0084, 0106, 0167, 0170, 0211, 0225].
As to claim 24, Lin teaches the thickness adjusting device is actuated based on at least one signal indicative of the thickness of the deposited layer at a plurality of points positioned across the width of the deposited layer [0082, 0084, 0106, 0167, 0170, 0211, 0225].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115